McAvoy, J.
(dissenting). As the prevailing opinion states, the issue of law is: Does refusal of certification of a check by the drawee bank amount to dishonor of the instrument, as would refusal of acceptance of a bill of exchange, and give right to suit of the drawer for the avails?
Text writers and various opinions commenting obiter on the subject hold that all that a payee of a check has a right to demand is payment and that no promise of acceptance by certifying of the drawee is implied. Our Negotiable Instruments Law, however, would seem to have made a statutory rule to the contrary.
Sections 110 to 119, inclusive, of the Negotiable Instruments Law define the "liabilities of all parties to negotiable instruments. Section 111 provides as to this matter: “ The drawer by drawing the instrument admits the existence of the payee and his then capacity to indorse; and engages that on due presentment the instrument will be accepted and paid, or both, according to its tenor, and that if it be dishonored, and the necessary proceedings on dishonor be duly taken, he will pay the amount thereof to the holder, or to any subsequent indorser who may be compelled to pay it. But the drawer may insert in the instrument an express stipulation negativing or hmiting his own liability to the holder.” There are here no words of limitation in section 111 limiting or restricting the character of the instrument.
A check has all the characteristics and properties of a bill of exchange except that it is always payable on demand and is thus capable of acceptance or non-acceptance.
If non-acceptance be dishonor of a bill, then it constitutes dishonor of a check, because the paper is equally worthless in the latter case. The payee is as effectually deprived of the use of the funds to be paid by refusal of the lesser demand of acceptance as he would be by refusal of payment. Demand for payment then would be vain and useless. While the bank is under no obligation to certify, neither is it obligated to the payee to pay. He has no suit against *421the bank, although the drawer has if the bank had its depositor’s funds in sufficient sum to pay. The identity of nature of the bill and the check is formulated in section 321 of the Negotiable Instruments Law, which states: “ A check is a bill of exchange drawn on a bank payable on demand. Except as herein otherwise provided, the provisions of this chapter applicable to a bill of exchange payable on demand apply to a check.”
A bill is dishonored by non-acceptance when it is duly presented for acceptance and acceptance is refused or cannot be obtained. (Neg. Inst. Law, § 246.) And such bill so dishonored gives an immediate right of recourse against drawers and indorsers to the holder, and no presentment for payment is necessary. (Neg. Inst. Law, § 248.) If a check is a bill, and the language of the statute makes it such, no presentment for payment is necessary after refusal of the drawee to accept or certify. The allegation, therefore, of the complaint that acceptance or certification was refused was by the express terms of the statute sufficient and an allegation of presentment for payment and non-payment was not requisite.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Proskatjer, J., concurs.
Order affirmed, with ten dollars costs and disbursements, with leave to the plaintiff to service an amended complaint within ten days from service of order upon payment of said costs and ten dollars costs of motion at Special Term.